JOHNSEN, Circuit Judge
(dissenting).
Since the trial and decision of this case in the District Court, the Supreme Court of Missouri, in a companion case (Kennard v. Wiggins, - S.W.2d -, decided July 25, 1941; not yet appearing in the printed reports), has clearly branded the paragraph in the original decree of the Circuit Court of the City of St. Louis, which purported to fix the time of the vesting of the remainders under the will of John E. Liggett, as unconscionable and a legal perversion.
It has said that “no such construction * * * is tenable”; that “no word juggling as to remainders, etc., can, in reason, reach such result”; that “by all the rules of construction the term heirs of the body, as used in the Liggett will, * * * means the heirs of the body of a daughter, at the time of the death of the daughter, and not at the time of the death of the last surviving daughter”; that “when Dolly L. Kilpatrick died the 1/6 interest that came to her upon the death of her sister, Cora B. Fowler, vested in her daughter, Mary Lois Perry, now Mary Lois McIntosh, and the present plaintiff [Elizabeth Liggett Kennard], 1/12 interest in each”; that, as a result of the indefensible provision contained in the decree, the (plaintiff) remainderman has been deprived, “over a period already of almost 13 years, of the possession and income from ‘several hundred thousand dollars’ worth of property”; and that “to refuse redress in the present case ‘would be a reproach to the administration of justice’ ”.
The situation therefore is one in which it must be conceded that a gross injustice has been perpetrated, apparently inadvertently, by an unconscionable decree and one legally indefensible “by all the rules of construction”. There necessarily is a legitimate clamor for a remedy, as a matter of elemental justice and public respect for the courts. The state courts of Missouri have commendably righted the wrong as to one of the remaindermen, but the other, whose lot has been cast in the federal courts, is being told that she is simply engaged in a futile assault upon the ramparts of res judicata.
I think that a little more hospitable analysis of the dominant circumstances in the case, than is made in the majority opinion, will safely avoid any collision with the principles of res judicata, and will soundly permit the correction of the inequitable and discriminating result which now exists in the situation.
The record clearly indicates that the purpose of the original construction suit in the Circuit Court of the City of St. Louis was to obtain a decree that the life tenants under the testator’s will were entitled to fee interests, instead of life estates. Appellant apparently thought that it was unnecessary for her to make any appearance in response to that issue. The other remainder-man (Elizabeth Liggett Kennard) was a minor at the time, and, in the pleading filed by her guardian ad litem, the court was asked to declare that the life estates of any of the testator’s daughters who might die without surviving issue should be regarded as continuing in any surviving daughters until “the death of the last survivor of said daughters”, and that the remainders would not vest until that time and would go to such issue of the several daughters as were then surviving. The effect of the guardian ad litem’s request was to create under the decree an additional life estate not authorized by the will; to restrict the class of the remaindermen; and to defer the final vesting of the remainders beyond the time fixed by the testator. Just what purpose the guardian ad litem or his attorney may have believed would be served by such a request is not apparent, but it is in any event not important here. The significant point is that the decree paragraph now being attacked crept into the decree solely because of the request contained in the guardian ad litem’s pleading and the insertion of a conforming provision by the guardian’s attorney at the time the decree was drawn. No one else was insisting upon it. The Supreme Court of Missouri has now said that the request made in the guardian ad litem’s pleading was “in excess of his lawful authority and by mistake of his counsel”. It has thus struck down the pleading, on which the decree provision was predicated, and on that ground has voided the decree as to the then minor remainderman.
*324Why should not the view be taken here that, with the striking down of this pleading, the decree provision has fallen as to the other remainderman also, for want of the supportive pleading on which the court’s action was predicated? I do not believe that we should strain ourselves to find a way to bolster up an unconscionable decree and a legal perversion, and so avoid correcting the patent injustice that has been done. I am accordingly unable to accept the mechanical reasoning that the decree here should be sustained as res judicata, because it was within the scope of the court’s power in the proceeding at the time to make a complete construction of the provisions of the will and to define the character and extent of the estates created. Even if this were true, which it is unnecessary to determine, the point is that the court’s action at the time, on the question here involved, neither had, nor purported to have, any other motivated basis than as a response to the guardian ad litem’s pleading. Without such a request in the pleading of the guardian ad litem, it seems clear from the record that the action would not have been taken. Why not then deal straightforwardly with the actualities of the situation, in the interest of elemental justice?
The majority opinion further suggests that, apart from the original decree of the Circuit Court of the City of St. Louis, appellant is still barred, as a matter of res judicata, by the previous decision of the ■federal District Court in Perry v. Wiggins, affirmed in 8 Cir., 57 F.2d 622. Here again, it seems to me that a mere artificial barrier is being set up, in view of the language contained in the judgment in that case. The judgment entered in the District Court merely reads as follows: “That the premises considered, the Court holds and adjudges : that as between the parties hereto, the said decree of the Circuit Court, City of St. Louis, entered on June 22, 1923, construing the will of said John E. Liggett was and is res adjudicata and the plaintiff herein, Mary Lois K. Perry (now McIntosh) was and is bound and concluded thereby in this interest suit; that the title, rights and interests of defendant on the one hand, in the undivided one-twelfth interest in the real estate described in the amended petition herein, which' undivided one-twelfth interest constitutes the subject matter of this suit, and the title, rights and interests therein of the plaintiff on the other hand, are as the same were adjudged to be in the said decree construing said will”. Plainly, this is simply an adjudication that the rights of the parties were settled by the prior decree of the Circuit Court of the City of St, Louis. A voiding of the latter decree automatically should carry with it, it seems to me, the effect of the District Court’s judgment. At any rate, it certainly leaves us the right to declare the District Court’s judgment nugatory under the circumstances, or to allow any pleading amendment that may be necessary to give it that effect.
I think that, in view of the action taken by the Supreme Court of Missouri since this suit was instituted, the judgment should be reversed and the cause remanded to the District Court, with directions to allow appellant to make such appropriate amendment or supplement to her pleading as may be necessary to show the present situation, and to grant her the equitable relief to which she seems to me so clearly entitled.